Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Bay Shore Union Free School District (hereinafter the school board), dated February 26, 1986, which, after a hearing, found the petitioner guilty of insubordination, neglect of duty, and misconduct, and imposed a penalty of dismissal.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence presented that the petitioner was guilty of insubordination when he persistently failed to appear for a physical examination as directed by the school board (see, 300 Gramatan Ave. Assocs. v State Div. of *234Human Rights, 45 NY2d 176, 180). Furthermore, substantial evidence was presented which showed that the petitioner frequently absented himself from his workplace without authorization for hours at a time (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, supra). In view of these offenses, and the supervisory position held by the petitioner, the penalty of dismissal was not excessive or shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.